The evidence supported the verdict, and the court did not err in overruling the motion for new trial based solely on the general grounds.
                        DECIDED JANUARY 14, 1942.
H. R. Hall filed his affidavit in the municipal court of Augusta to foreclose a mechanic's lien on a described automobile trailer which he had repaired for Fred L. Rogers, the affidavit alleging that the contract price for the repairs was $400, that Rogers had paid $150 on said contract price, and that the balance due affiant was $250. In his counter-affidavit Rogers deposed that "it was understood and agreed that said repairs . . would cost between $275 and $300, but in no event would it exceed $300;" that deponent had paid Hall $150 in advance on said contract and the work done on the trailer did not exceed that sum; that "it was understood it would not take more than six or seven days to do the work . . and should not have taken longer than a week or ten days for such work;" that Hall's unreasonable delay in completing the work on the trailer caused deponent to lose forty-three days; that deponent's time was reasonably worth $5 a day, or a total of $215; and that Hall was indebted to him in the sum of $215. Both *Page 530 
litigants introduced evidence and the jury returned a verdict for the plaintiff in the sum of $250. Rogers filed a motion for new trial based solely upon the usual general grounds; the court overruled that motion and Rogers excepted to that judgment.
In their brief counsel for plaintiff in error admit that Hall made out a prima facie case for the recovery of $250 but insist that the evidence demanded a finding that "there was such an unreasonable delay in the completion of the work that defendant lost fifty-five days, which he testified was worth $5 a day, making a total of . . $275, and, therefore, this amount should have been set off . . against the . . $250 claimed by the plaintiff, which demanded a verdict for the defendant . . of $25."
Hall testified in substance that when Rogers brought the trailer to him it was a complete wreck; that the agreed contract price for repairing the trailer was $400; that Rogers "interfered with the men who were working with me on the trailer so until they quit work three different times;" that "it took four weeks working continuously to repair that trailer;" that "I worked at least eight hours every day . . started to work every morning around seven and would work to six or seven at night . . was working all the time on this trailer;" that Rogers was present while the trailer was being repaired and "supervised the work" and "ran my men off the job worrying them while they were working;" that after the work was completed Rogers was "entirely pleased with the finished job" and offered Hall his (Rogers') personal check for $250 on a trust company in New York; that he refused the check because Rogers would be gone before he could find out if the check was good; that Rogers then "got mad" and Hall took a lien on the trailer to protect himself; that Rogers "was on vacation and did not lose any wages or salary . . that I know of;" and that "I completed this job just as soon as I could, even worked on Sunday." Mr. Holloway, a witness for the plaintiff, testified in part: "I got three days work on this trailer; I was disturbed and bothered so much by Rogers I could not work. I was there when the job was finished. Rogers didn't find any fault with the work that had been done; he seemed perfectly satisfied and presented his check for $250." The defendant Rogers testified in part: "I was delayed in Augusta fifty-five days. There was no excuse for him taking that long to do the work; I believe that it could have been *Page 531 
done in a week. . . I value my time at at least $5 a day. . . I am retired. I formerly worked for Cable Company, New York. I offered him the check for $250 and told him this was an exhorbitant price, but that I wanted to settle the matter and get away from here. . . I would consider that $200 would have been a . . fair price for repairs and materials on the trailer; I would have done the work and painted it for that amount. . . It would have taken the factory about ten days to do the work Hall did on my trailer."
While the foregoing is by no means a full statement of the testimony in the case, we think it suffices to indicate the correctness of our conclusion that the jury's verdict was supported by the evidence.
Judgment affirmed. McIntyre and Gardner, JJ., concur.